Citation Nr: 1018458	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  06-09 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio
		


THE ISSUE

Entitlement to an acquired psychiatric disorder (claimed as 
dysthymic disorder) and memory loss.



REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to February 
1975 and from September 1986 to September 1991.  He also had 
subsequent service in the United States Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.  The Veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.  The 
Board remanded the case in October 2008, and the case has 
since been returned to the Board for appellate review.

In addition, the Board observes that the Veteran's appeal 
also included the issues of entitlement to service connection 
for a coronary disorder, multiple sclerosis or other 
neurological disorder with brain lesions and cognitive 
disorder, Lyme disease, headaches, vertigo, and posttraumatic 
stress disorder (PTSD).  However, to date, the Veteran has 
not submitted a substantive appeal following the issuance of 
the April 2010 statement of the case.  See 38 C.F.R. § 
20.202.  Accordingly, those issues are not in appellate 
status, and no further consideration is required at this 
time.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Reason for Remand:  To obtain a medical opinion.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009). 

The Board notes that the Veteran's service treatment records 
show that he was seen in May 1991 during his active duty 
service with multiple complaints, including memory loss.  
During his service in the United States Air Force Reserve, 
the Veteran was assessed as having dysthymic disorder and 
memory loss, which he believed was related to his problems in 
1991.  A line of duty recommendation was made in which it was 
noted that the Veteran presented with the same symptoms as 
those documented in May 1991.  The investigating officer 
opined that the 1991 event and the Veteran's current medical 
problems were related and that there was no credible evidence 
contradicting the opinion.  However, in December 2003, a 
determination was made that the Veteran's medical problems 
existed prior to service and that a line of duty 
determination was not applicable.  It is unclear as to 
whether that finding meant that the disorders existed prior 
to his active duty service or that the disorders were present 
during his active duty service, and thus, preexisted his 
service in the United States Air Force Reserve.  

The Veteran was afforded VA examinations in February 2005 and 
April 2006 in connection with his claim for service 
connection.  The February 2005 examiner diagnosed the Veteran 
with dementia not otherwise specified and dysthymia and noted 
that a depressive disorder not otherwise specified had to be 
ruled out.  However, he did not discuss whether the disorders 
are related to the Veteran's military service.  Similarly, 
the April 2006 VA examiner assessed the Veteran as having 
depression not otherwise specified and dementia not otherwise 
specified, but he did not provide an opinion regarding the 
etiology of those disorders.  He also commented that another 
neuropsychological evaluation would be very useful, yet it is 
unclear as to whether such an evaluation was performed.   As 
such, the evidence of record does not include a medical 
opinion based on a complete review of the claims file 
addressing whether the Veteran currently has a psychiatric 
disorder and memory loss that are related to his military 
service.   When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Therefore, the Board finds that an additional VA 
examination and medical opinion are necessary for determining 
the nature and etiology of any acquired psychiatric disorder 
and memory loss that may be present.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any acquired psychiatric 
disorder and memory loss that may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and post-
service medical records.  

It should be noted that the Veteran 
sought treatment in May 1991 during his 
active duty service with multiple 
complaints, including memory loss.  He 
was subsequently diagnosed with 
dysthymic disorder and memory loss 
during his service in the United States 
Air Force Reserve, and he believes that 
the disorders are related to his 
symptomatology in May 1991. 

The examiner should identify all current 
psychiatric and memory disorders.  For 
each disorder identified, the examiner 
should comment as to whether it is at 
least as likely as not that that the 
disorder first manifested during the 
Veteran's active duty service from May 
1969 to February 1975 or from September 
1986 to September 1991.  If not, the 
examiner should indicate whether it is 
at least as likely as not the disorder 
is causally or etiologically related to 
the Veteran's symptomatology in May 1991 
or is otherwise related to his active 
military service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  The RO should also undertake any other development 
it determines to be indicated.  If the benefit sought is not 
granted, the Veteran and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



